Earl Warren: Number 48, Communist Party of the United States of America versus Subversive Activities Control Board. Mr. Abt.
John J. Abt: Thank you, sir. May it please the Court. This case brings here for review a decision of the Court of Appeals of the District of Columbia, Judge Bazelon dissenting, which affirmed an order of the Subversive Activities Control Board ordering the petitioner to register as a Communist action organization under Section 7 of the Subversive Activities Control Act. The order of the Board was issued after a hearing held pursuant to the Act and was accompanied by a report in which the Board set forth its findings as to the facts. The case in our view presents questions of the highest public importance as to the constitutionality of the Act, and also as to the Act's application by the Board and the court below. The Act was passed over a Presidential veto in September of 1950 during the early months of the Korean War. The first point that I shall argue here today is that the Act, on its face, and as applied, violates the First Amendment. I shall show that under the guise of a registration statute, the Act, in fact, represents an attempt, I submit, without precedent in this country to -- to coerce conformity by suppressing advocacy, association and collective activity for wholly legitimate purposes. The Act provides for proceedings before the Board to be initiated upon petitions of the Attorney General, to determine subject to judicial review whether an organization is a Communist action, a Communist front, or a Communist infiltrated organization, all three of these organizations being collectively referred to as Communist organizations. A Communist action organization is defined in Section 3 (3) of the Act as an organization which, and I quote, "(1) is substantially directed, dominated, or controlled by the foreign government or foreign organization controlling the world Communist movement referred to in Section 2 of this title, and (2) operates primarily to advance the objectives of such world Communist movement as referred to in Section 2 of this Title." Section 2 finds that the world Communist movement referred to in this definition is directed and controlled by a foreign power, operates through the medium of world -- of a worldwide Communist organization composed of Communist action organizations in the various countries. And has as its purpose the establishment of Communist totalitarian dictatorships throughout the world by means of espionage, sabotage, terrorism, treachery, deceit, infiltration, and any other means deemed necessary. Communist-front and the Communist infiltrated organizations are defined by the Act in terms of their control by a Communist-action organization and their purpose or objective of effectuating the purposes of a Communist-action organization. Communist action and front organizations are required to register as such with the Attorney General when a registration order issued by the Board becomes final as it does upon the exhaustion of judicial review. Communist infiltrated organizations are not required to register but are deprived of the benefits of the National Labor Relations Act. The registration statement of a Communist-action organization must list the names and addresses of all of the officers and of all of the members of the organization, give a detailed financial accounting, and list of printing, mimeographing and other duplicating equipment in the possession of the organization, its members or other organizations in which it has an interest.
Speaker: Is there in the record a sample registration form?
John J. Abt: Not in the record, Your Honor. The Attorney General has prepared and publicized and has available such forms, and I'm, if the Court, of course, may take judicial notice of those forms. Members whose names are, let me say it first, the registration statements are open for public inspection and they must also be kept current biannual reports. Members whose names are not listed in a registration statement filed by the organization must register themselves after a -- an administrative determination of their membership in the organization. Now, in view of the definition of a Communist action organization in the Act, it is clear that a registration order requires the organization to stigmatize itself or the members that they require to register to stigmatize themselves as participants in a foreign controlled seditious conspiracy. The failure of the officers to comply with this requirement by registering the organization, or the failure of the members to register themselves, if they are required to do so, is punishable by five years imprisonment and a $10,000 fine, both cumulative for each day that the failure to register continues. So the penalties may become almost astronomical. A final registration order also automatically invokes a series of crippling sanctions against both the organization and its members. All of these sanctions, it's important to note and should be emphasized, become operative whether or not the organization registers or whether or not the members register. In other words, compliance relieves neither the organization nor the members from these sanctions. Sanctions are the following, first, the organization must label all literature and publications which it distributes in the mails or through interstate commerce identifying them as disseminated by a Communist organization. Its broadcasts and telecasts must be preceeded by a similar identifying announcement. This requirement of self-stigmatization applies to all of the organizations, publications and broadcasts regardless of their content. Second, it is unlawful for members of the organization to hold non-elective federal office, any office, whatsoever, or employment in any labor union or employment of any kind in an enterprise which has been listed by the Secretary of Defense as a defense facility. These provisions virtually closed the door to all employment opportunities for the members of a condemned organization. Third, it is unlawful for the members to apply for or to use passports for any purpose, no matter how innocent. Fourth, it is unlawful for employees of the Government or a defense facility to contribute funds or services to the organization irrespective of the purpose for which the contribution is made. And finally, naturalized citizens who joined the organization within five years after naturalization are subject to the revocation of their citizenship, alien members are to be excluded, deported and are ineligible for naturalization. The sanctions with reference to labeling of publications in literature and broadcasts, employment, passports, and contributions are all enforceable by very onerous criminal penalties. In addition, it is important to note that all of the sanctions on the members are imposed solely because of their membership without regard to their personal innocence and also without regard to their lack of personal knowledge of any wrong doing by the organization. Sanctions imposed by the Act on the so-called Communist-front organizations and their members differ from most that I have just described only in a few ameliorating details. Moreover, --
Stanley Reed: Their -- their provisions for destroying your name in the list if you're a member.
John J. Abt: You may resign, yes.
Stanley Reed: No, I mean, instead of the statement putting your name on the list.
John J. Abt: There has been a mistake, there's a lengthy procedure through which you can get your name off the list, yes, Your Honor. In the case of the petitioner, the sanctions on members are not confined to persons who are members by any conventional standards. They extend instead to an undefined multitude of individuals who may be found to be members, and I used to put that term in quotes, under Section 5 of the Communist Control Act which establishes such vague and comprehensive criteria for membership in the Communist Party that almost anyone can be found to be a member. Furthermore, a registration order has consequences beyond those I've already described. Any person who signs or whose name was listed in a registration statement becomes an obvious candidate for prosecution under the Smith Act or under the extravagantly vague provisions of Section 4 (a) of this Act which denounce a conspiracy and I quote, "to perform any Act which would substantially contribute to the establishment of a totalitarian dictatorship under foreign control." In addition, by branding the organization and its members as reasonable conspirators, the registration order brings down upon them all of the consequences of defamation recently characterized by Mr. John Lord O'Brian as historically the most foul of all weapons. Making the members and the organization social outcasts and threatening the members with economic restitution. Finally, a registration order makes it prohibitive for other groups and individuals to associate with the condemned organization and its members. Or even to advocate legitimate, social or economic views which the latter supports or an addition to the threat posed by Section 5 of the Communist Control Act, any group which engages in such association or advocacy risks condemnation as a front organization or infiltrated organization under the Act's evidentiary criteria for organization to this character. Thus, the registration order completely quarantines the organization and its members. Worst than that, it effectively deters the whole people from even considering let alone espousing any views which the organization advocates. In the light of all these consequences of a registration order, we submit, if the court pleases, that it's idle to pretend as the respondent here does that this Act is a civil disclosure statute. No legitimate disclosure statute imposes disrupted penalties on those who comply with it, nor does a legitimate disclosure statute expose the registrant to criminal and civil liabilities created by the registration statute itself. The Court has recognized, or did recognize, in the Joint Anti- Fascist Refugee case, that an adverse listing by the Attorney General unaccompanied by any of the sanctions contained in this Act virtually destroys the listed organization. In the context of the provisions and penalties of this Act, we believe it clear that a registration order is tantamount to outlawry. But the organization registers as a criminal conspirator that destroys itself.
Felix Frankfurter: May I interrupt to ask whether --
John J. Abt: Surely.
Felix Frankfurter: -- the implication of your remark a minute ago was that Congress couldn't pass an outlawry statute about this.
John J. Abt: Could not pass an outlawry statute? I don't think that Congress can --
Felix Frankfurter: It didn't -- couldn't --
John J. Abt: Pardon?
Felix Frankfurter: Could not pass a statute outlawing the Communist Party?
John J. Abt: I'm coming to that, sir. I would say that it could not.
Felix Frankfurter: Not?
John J. Abt: And I think that I will indicate the reasons for that when I get -- get down to the First Amendment question.
Felix Frankfurter: Under a statute or to put the Humphrey statute -- statute opposing (Inaudible) what does that mean?
John J. Abt: The Humphrey amendment, if Your Honor has that in mind, would have penalized membership in the Communist Party, made membership in the Communist Party a crime.
Felix Frankfurter: But did not answer all the party? All right, you are coming to it.
John J. Abt: I'm not coming to the Communist Control Act, sir, because the Communist Control Act isn't -- isn't before the Court except in Section 5 before I'll come to the question of outlawry.
Felix Frankfurter: That is -- is that an outlawry of the party or not? What do I --
John J. Abt: It -- what it does -- let me tell you what it does and then we can -- characterization is an important -- and the Communist Control Act states that the Communist Party is hereby deprived of all rights, privileges, courted to any organization by the laws of the United States or any states, something to that effect, that's what it says. There has been --
Felix Frankfurter: Is that involved in this case?
John J. Abt: That particular provision of the Control Act is not involved in this case. No, sir. As I stated, if the organization registers as a criminal conspirator, it not only destroys itself but it jeopardizes the livelihood and the liberty of its members, its contributors, and even those with whom it does business by listing their names for public scrutiny. If a member registers as a criminal conspirator, he destroys himself. Hence, the Act makes and we think was obviously intended to make registration impossible. On the other hand, non-registration exposes the officers and members to astronomical criminal penalties for non-registration. The order does offers a Hobson's choice between suicide by registration and governmental execution for non-registration. Far from accomplishing disclosure, the Act compels concealment, the only sanctuary left to the organization and its members. The registration order thus results not in information, but in proscription. Its function is to outlaw the petitioner, lay a foundation for the mass prosecution of its members and establish a basis for proscribing other organizations including trade unions as Communist-front or Communist infiltrated. In the light of this, the true nature of the Act, its destruction of First Amendment rights, we think, becomes obvious. The Act is a crass infringement of the principle that legislation affecting the area protected by the First Amendment must be narrowly limited to some substantive evil that it is -- it is within the competence of the Congress to prevent. The (Inaudible) of the Act are not limited to the seditious and criminal activity and advocacy described in Section 2. Instead, the Act proscribes organizations as a whole including all of their innocent advocacy and activities. Thus, in this case, whatever else may be charged against the petitioner, it concededly employs association and advocacy for legitimate, political, economic, and social objectives, many of which are shared by other political parties, trade unions and groups but the Act supresses all of these legitimate activity. It doesn't do so as an incident to the control of deleterious or injurious conduct. On the contrary, it is legitimate activity that the Act was designed to reach, for there's already a clutter of criminal statutes on the books which penalize espionage, sabotage, seditious advocacy and provide for the registration of foreign agents. And if Congress per chance has overlooked any conduct injurious to the national security, it could easily make it punishable by legislation narrowly drawn for that purpose. As President Truman stated in his veto message, the Act attempts and I quote, "To proscribe for groups such as the Communists certain activities which are perfectly proper for everyone else. In so doing, the Act not only violates the economy principle of the First Amendment, it also violates the proposition that the Government may not intervene in the political process by imposing special disabilities on any one political group and thus perpetuated self in office by handicapping its rivals." The respondent argues that the Act is valid because it strikes at a great evil and Congress could reasonably find that the Communists, the alleged source of the evil are a danger to American Security. The inference from that argument is, that once an organization like petitioner has legislatively and declared to be a danger, all of its advocacy, intellective activity may be suppressed including the concededly non-dangerous. This justification of the Act rests on an H-bomb theory of congressional power. The theory is, that whenever Congress finds the existence of a danger, it may throw an H-bomb in its general direction. That, of course, is a very easy way to get rid of the danger if one isn't squeamish about the Constitution. The Court, however, putting the Constitution first, has flatly rejected this H-bomb theory in cases which dealt specifically with the Communist Party and its members. De Jonge versus Oregon holds that a member of the Communist Party may not be punished for making a lawful speech under the auspices of that organization, not withstanding that as this Court assumed. The organization and its members advocate the violent overthrow of the Government. De Jonge, as well as Herndon versus Lowry, established that the right to speak or assemble for lawful purposes may not be abridged not withstanding the fact that the speaker or the sponsor of the assemblage may also be engaged in some illegitimate activity. Again, although we have -- pardon, Your Honor?
Speaker: (Inaudible)
John J. Abt: Again, although we disagree with this Court's decision in A.C.A. versus Douds, we believe that the decision clearly foreshadowed the invalidity of this Act or Douds sustained the non-Communist affidavit requirement of the Taft-Hartley Act only on the premise that the impact of Section 9 (h) on First Amendment rights was both slight and incidental. And that, in fact, that Section did not interfere with the right of persons to be members of the Communist Party, nor with the right of the Communist Party to engage in legitimate advocacy.
Speaker: (Inaudible)
John J. Abt: I'm not clear, Justice Harlan, what you mean by registration, if you mean, for example, the Corrupt Practices Act, applicable without discrimination to all political parties or the Lobbyist Act applicable without discrimination to all persons who --
Speaker: Any party (Inaudible)
John J. Abt: Is a party -- party defined in this Act.
Speaker: (Inaudible)
John J. Abt: I think, even there, Your Honor, that the Act would be unconstitutional that if -- if it were nothing more than a registration Act which branded the organization and branded the members of the organization as disloyal, traitors, criminal conspirators, members of a seditious conspiracy that such an act would be invalid, yes, sir. We believe that also pertinent to the issue here, is a decision of a High Court of Australia in Australian Communist Party versus Commonwealth, which I can't discuss here this morning, we discussed in our brief. Although the case arose in a different constitutional setting, we think that the action of the High Court of Australia in striking down the Australian Act to outlaw the Communist Party of that country, demonstrates a sound awareness of the minimum requirement for the protection of a free society against serious appeals to the national security.
Felix Frankfurter: Suppose the Australian Act were to deal with simply -- with different provisions of a very different Constitution for this problem?
John J. Abt: I said, Your Honor, it arose under a different constitutional setting, but we believe that the Act and or of the opinions, rather, and the opinions occupying an entire volume of the Australian reports are most pertinent. The respondent does not contest our demonstration that the Act and the order to proscribe advocacy by and association with the petitioner for legitimate purposes. Nevertheless, that proceeds to defend the Act as though it were a genuine disclosure statute. In doing so, it simply ignores all of the features which make disclosure by registration impossible and show that it was never intended. In a further effort to escape a defense of the Act, as written, the Solicitor General suggests that the Court disregard the sanctions entirely. The respondent urged this position on the court below which rejected it. For the reason stated in the opinion below, we believe that the suggestion is unrealistic and plainly sound -- unsound. Recognizing that the sanctions of the Act are incompatible with the theory of the Act as a disclosure statute, the respondent also discusses them as though they were fully unrelated to the registration requirement. We think that this approach is also unrealistic. Nevertheless, our brief analyzes the sanctions individually and shows that each is invalidated by the same advise that condemns the Act as a whole, or none of the sanctions is limited or even reasonably related for the control of injurious activities. Their function individually and collectively is not to protect the national security, but to place a heavy deterrent on the right of association by making the cost of membership and the petitioner completely prohibitive. The Act is condemned by the First Amendment, not only because it proscribes feasible advocacy and association, but also because on it's face and as applied by the Board and the court below. Its sanctions are imposed as penalties for the exercise of rights protected by the First Amendment. This is apparent in the first place from Section 13 (e) of the Act which instructs the Board to consider eight criteria in determining whether or not an organization is a Communist action organization. As appears from an inspection of that Section, a majority of the criteria focused on views, policies and their expression. None of these criteria requires proof of any of the criminal activities attributed to Communist organizations by Section 2. For example, Section 13 (e) (2) of the Act required the Board to consider the extent to which petitioner's views and policies did not deviate from those of the Soviet Union. These views and policies need to be neither seditious, dangerous or even false. They may be patently valid and in the best interest of the American people, yet they provide one of the bases for the imposition of the liabilities and penalties of the Act simply because they are similar to Soviet views and policies. In applying this criterion which the court below characterized and I quote as "furnishing one of the chief items of evidence in the case." The Board rested its finding against petitioner impart on the fact that the petitioner and the Soviet Union advocated such legitimate and widely held views as that the Chiang Kai-shek Regime while on the mainland of China was reactionary and corrupt, that the People's Republic of China should be admitted into the United Nations, that the United States and the United Nations should not have intervened in the Korean War, or that prohibition of the use of atomic weapons as proposed in the Stockholm Resolution was in the interest of world peace. Now, if the Court please, we submit that if the heresy of non-deviation from Soviet use, such as these, can be penalized, then indeed, governmental control over political association and expression is completely unlimited. In fact the Act's provisions concerning front and infiltrated organizations as well as Section 5 of the Communist Control Act already penalize non-deviation from the views of the petitioner, the Communist Party. And it is a common place of current politics to brand as Communist any views of your political opponent. This is a technique which was refined and perfected by McCarthyism. What the Act does is to enshrine it, freeze it into law and arm it with the intolerable sanctions. Not long ago, President Eisenhower eloquently stated one of the tenets of the democratic creed as applied to the Communists. They are a part of America, he said, and even if they think ideas that are contrary to ours, they have a right to have them, a right to record them, and a right to have them in places where they are accessible to others. It is unquestioned or it is not America. We submit that in depriving Communists of these unquestioned rights, the Act does and must of necessity deny them to every American. Indeed, we believe that validation of the Act and the order of the Board would be a signal to the world that our America has lost its faith in the democratic process. I come now to the Act's violation of the privilege against self-incrimination. The registration order requires petitioner's officers to perform an act, the signing and filing of a registration statement which constitutes an admission of their membership and officership in the Communist Party. The Court has held, however, that such an admission cannot be compelled. The registration requirement therefore is a crass violation of the privilege. A majority of the court below held and the respondent argues here that adjudication of the privilege is premature in this proceeding. Respondent urges that the privilege must be claimed to be enjoyed, that the officers may never claim it and that those who desire to do so will have an opportunity to assert on the registration form to be filed with Attorney General. This argument overlooks the crucial fact which makes the situation of the officers unique. That fact is that a claim of privilege to the Attorney General is itself an incriminating admission that the claimant is an office of the petitioner. The respondent's suggested procedure would give the officers the illusory choice of incriminating themselves by signing and filing a statement or -- or making the same incriminating admission by asserting their privilege not to sign and file a statement. Since, under the circumstances of this case, to assert the privileges to surrender it, its assertion cannot be made a condition to adjudication that the privilege protects the officers. The respondent also contends that adjudication of the privilege question is premature because if and when the privileges are asserted, it might have be found to have been waived by some of the officers by virtue of prior admissions made by them. We show in our brief, in the first place, that none of the factors suggested by the respondent even if it -- even if they should apply to the particular officers of the petitioner, at the time that registration is required, would constitute a waiver of the privilege. But beyond that, and perhaps more important than that, hypothetical possibilities of waiver cannot be a bar to adjudication of the issue at this time. The question of waiver by a particular individual can arise only at the time that that individual asserts the privilege. But the Act deprives the officers here of any opportunity for its assertion, so questions of waiver can never arise. The respondent also argues that if claims of privilege should be made by the officers and should be honored, the only result would be to make the registration order unenforceable, not void. This argument rest on the same false premise as the others. Since the Act and the order necessarily violate the privilege by making its assertion incriminating, the Act does not only unenforceable in a particular case but is void on its face. We believe, if the Court please, that the decision in United States versus Boyd decisively refutes all of the respondent's contentions and supports the propositions that I have just advanced. The statute in that case confronted a suspected tax evader and a forfeiture proceeding with the choice of producing his books to refute the charges against him or suffering the charges to be taken as confessed against him. The Court held that the statute necessarily conflicted with the privilege. Accordingly, it held the statute not merely unenforceable in a particular case before it but void. And for the same reason that reached this conclusion without consideration of the doctrine that the privilege must be asserted in order to be availed of and also without any consideration of questions of waiver. The respondent contends finally on the -- the authority of United States versus White that the privilege is not available to the petitioner's officers. The White case is completely inapplicable. All that that case held was that the officers of an organization are not privileged or not protected by the privilege from producing the books of the organization on the grounds that the contents of those books might incriminate them. Here, we're dealing with a situation where it isn't the contents of the books that are incriminating, but the fact of the officer's position with and membership in the petitioner, and those facts are facts which this Court has held that cannot – admission of which cannot be compelled.
Speaker: What -- what do they disclose when they register?
John J. Abt: What do they disclose or the --
Speaker: They -- they disclose the articles of incorporation?
John J. Abt: You mean what -- what do they require to state in the registration statements, Your Honor? Well, my -- my point is it quite a part from the contents of that registration statement, the mere filing of a registration statement signed by the officers of the organization as it must be constitutes an admission that the signatories are officers of the Communist Party. And that under the decisions of this Court, that admission apart from anything else that the registration statement may contain that that admission cannot be compelled. So, we're dealing here not with the contents of the report but the incriminating --
Speaker: The act -- the act -- (Voice Overlap) --
John J. Abt: -- fact that the officers are officers.
Speaker: -- indicative of the act of the particular officer in file?
John J. Abt: That's correct, sir.
Speaker: You don't -- you don't claim that the records of the organization are --
John J. Abt: We -- we -- that claim is we don't -- we don't make the claim because it's unnecessary to -- to claim it, sir, because the mere signing and filing of the statement is itself the incriminating admission.
Speaker: How many people provided the signing?
John J. Abt: The Attorney General has issued regulations which require all members of the governing board of the organization to sign and file a statement.
Speaker: And you're going to treat the immunity section, don't you?
John J. Abt: I was not going to treat the immunity section, You Honor, because both we, the court below and the Government agree that the immunity section doesn't affect the privilege because it is not coextensive with it, it doesn't give complete immunity in Section 4 (f). Simply gives immunity -- simply provides that -- that the -- the fact of membership or officership in a Communist organization shall not per se be a crime, but it doesn't prevent the use of the incriminating admission as a lead in the prosecution of other crimes, and therefore isn't coextensive with the privilege. We say, therefore, that the privilege is available to its -- to the officers and that its assertion at this time is not premature. Since the filing of a registration statement would directly and substantially injure the petitioner, it has a standing to challenge the constitutionality of the requirement that the officers file such a statement in this proceeding. We submit, therefore, that the Act and the order should be held invalid as violating the privilege. Our next point is, that the Act violates the due process --
Stanley Reed: Before you leave --
John J. Abt: Yes, sir?
Stanley Reed: -- perhaps I didn't fully understand your answer to the immunity section. That it seems to go farther than merely the facts that you've stated as I understood it. The fact that the registration of any person under Section 7 as an officer or a member of any Communist organization should not be received in evidence but then such a person in any prosecution or any alleged violation of subsection (a) of this Section or any alleged violation of any other criminal statute, is that last clause?
John J. Abt: Well, that -- that doesn't help, Your Honor, because all -- all that you read so far that the Section does go further and all that you read so far is that the fact of registration cannot be introduced an evidence. But the fact of registration can be used as a lead in a criminal -- to -- to secure evidence which will be used in a criminal prosecution for some other offense, there's nothing in 4 (f) that prevents that.
Stanley Reed: Yes, but -- you mean the fact that you --
John J. Abt: The fact that you --
Stanley Reed: (Voice Overlap) is a member of the Communist Party.
John J. Abt: That fact may be used by the prosecutor as a lead to -- to collect the evidences on the basis of which he may prosecute the designer.
Stanley Reed: That otherwise they might not know that they were a member of the Communist Party.
John J. Abt: That's correct, You Honor. That's correct. And that -- and that's the whole basis (Voice Overlap) --
Stanley Reed: But (Voice Overlap) --
John J. Abt: Pardon?
Stanley Reed: -- membership cannot be shown in any prosection?
John J. Abt: In fact, per se shall not -- membership per se shall not be a crime. Let -- let me get to the Section, You Honor.
Speaker: It's on a page 235 of your brief.
John J. Abt: Thanks. First, either a holding of office or membership shall per se be a violation of any criminal statute. Now, that -- that's not sufficient, Your Honor, obviously, because the fact the membership may be illegal nor shall a fact of registration be received in evidence. Now, you don't have to introduce that prosecutor doesn't have to introduce the fact of registration an evidence, he can use the fact of registration as -- as a lead in the prosecution for crime. So that fairly, the -- the immunity isn't coextensive with the privilege. Doesn't -- doesn't prevent the use of -- use of the registration for -- for prosecutive purposes.
Speaker: If it doesn't keep the prosecutor or United States Attorney for looking at the list and finding out that A has signed, that's -- that's --
John J. Abt: That's -- that's correct and from proceeding from that clue to a -- collect evidence which results in a prosecution. That is clear, I think, under the Councilman, Bryan and other cases that that -- that the immunity therefore isn't coextensive with the privilege.
Speaker: So the statute would have to go at least so far as immunizing prosecution regarding (Inaudible)
John J. Abt: Any matter or thing in connection with drawing out of his membership in the organization, yes sir.
Speaker: Where does this immunity statute --
John J. Abt: Doesn't come in --
Speaker: (Inaudible)
John J. Abt: Plays no part, Your Honor, because that immunity statute applies only to grand jury proceedings and to proceedings before congressional committees so that it couldn't be invoked by the Attorney General here.
Felix Frankfurter: It doesn't -- it doesn't operate sua sponte, doesn't operate by a foreign force.
John J. Abt: No, it does not, no, sir. And there was -- the respondent concedes here that it has no application.
Speaker: (Inaudible) as to why this was (Inaudible) That wasn't my question which comes -- which comes to play only at the impression of the -- once you've indicted for (Inaudible) to do something under this Act, then would -- that would come in.
John J. Abt: Wouldn't even come in, as I understand it, Your Honor. The immunity statute gives the Court, a Court on the request to the Attorney General the right to grant immunity in the Grand Jury proceedings. Now, we have -- we have no grand jury proceeding here. The incriminating admission is made extra judicially so that obviously, it has no application. The next and final point which I shall argue is that the --
William O. Douglas: (Inaudible)
John J. Abt: He suggested that immunity might be given under the fact but he was obviously mistaken in this that -- the matter wasn't discussed either in our briefs and our argument, and never arose, and as I understand the respondent here in their brief, they concede that the immunity statute has no effect. They suggest that might some time be amended to apply to the situation but I don't think that we're interested in that kind of hypothesis. I now come to the point that the Act violates due -- the process of prohibition against fiat legislation, but we call Act's guilt in verdict against the petitioner has two aspects, one of which I shall discuss and the other which I shan't have no time to discuss. In the first instance, Section 3 (3) of the Act defines a Communist-action organization as an organization which is controlled by the world Communist movement described in Section 2 and operates to advance the objectives of that movement as described in Section 2. Hence, petitioner cannot be a Communist-action organization unless there in fact exists a world Communist movement of the character and nature described in Section 2. Due process, therefore, requires that the petitioner be accorded to hearing or an opportunity to litigate this question of fact. The Act, however, denies the petitioner any opportunity to do so. Instead, Section 3 (3), that is a section which defines a Communist-action organization presupposes the existence of a world Communist movement of the kind found by Congress in Section 2. Well, these findings are incorporated into the Section 3 (3) definition in the form of assumptions of fact which the Board has no authority to reexamine, but which it's required to accept as a foundation for its decision. Both, the respondent and the court below, agree with us that the Section 2 findings, with respect to the nature, character of the world Communist movement, are conclusive both on the Board and the Courts. Respondent urges, however, that this does not result in the denial of due process because the Section 2 findings are merely, it says, findings of legislative facts which the Court -- the policy of the law as distinguished from findings of adjudicated facts necessary to bring a particular organization within the purview of the law. Of course, it's true that the Section 2 findings were intended to support the policy of the Act and with no doubt about that, but Congress didn't stop there, it went further. It incorporated those findings into the definition. By doing so, it made the liability of a particular organization to register dependent upon the existence of facts which have found legislatively and legislatively only and which the organization is foreclosed from litigating. It does make findings of adjudicated facts and I take it that the respondent concedes that we have a right, that is the petitioner in this proceeding, had a right to litigate all adjudicated facts. If those facts, therefore, are adjudicated facts, the Act violated due process by denying the petitioner the right to litigate them. The Act implies a second device to predetermine the case against petitioner by making the identical findings in Section 2 which -- as it turns up, ostensibly found by the Board in the hearing determine the petitioner's liability to register the Communist-action organization. I don't have time to analyze Section 2 in order to demonstrate that assertion. We do it in the brief. We say that it's perfectly clear from Section 2, from the legislative history and indeed from this Court's opinion in Carlson versus Landon that Section 2 makes all of the findings against the petitioner, the Communist Party necessary for a registration order requiring it to register as a Communist-action organization. It's true that those findings, as distinguished with the -- from the findings with reference to a world Communist movement are extensively to be adjudicated by the Board. We say that it would be factious to suppose that the Board would make findings contrary to those made by Congress on the identical subject and particularly where the findings themselves are preceded by the statement that they were based on evidence adduced before congressional committees. We say, therefore, that in both aspects, the Act, by predetermining the result against petitioner by fiat violates due process and invalidates the Act as a whole.
Felix Frankfurter: How long was this proceeding before the Board?
John J. Abt: Fifteen months, Your Honor, but we don't think that the length of the proceeding has -- has any significance in terms of the results.
Felix Frankfurter: (Voice Overlap) I just wondered what they did during those 15 months if they determined to do that.
John J. Abt: They went through a lot of motions in our judgement, Your Honor. We -- we insist that the proceeding was a formality because the result was predetermined and we cite the legislative history in our brief. I haven't gone into it here this morning to show that the legislative history itself very plainly demonstrates that the very reason for the enactment of this Act was that Congress found it necessary to predetermine these questions against the petitioner.
Felix Frankfurter: Could -- could a -- is there something equivalent to the demurrer in the proceeding before the Board?
John J. Abt: There was toward --
Felix Frankfurter: In the -- the complaint or the petition?
John J. Abt: There was a petition, yes sir and they answered it.
Felix Frankfurter: You -- you had --
John J. Abt: Oh, yes.
Felix Frankfurter: -- observed and you said you don't want to go through these thoughts?
John J. Abt: We certainly did. We want -- not only did we demur before the Board, Your Honor, we filed a proceeding in the District Court --
Felix Frankfurter: I'm -- I'm aware of that (Voice Overlap) --
John J. Abt: -- which came here, if Your Honor remembers.
Felix Frankfurter: What I mean -- that's the question, described here, whatever it is. I suppose on your argument, you could have stood past on your answer challenging this (Inaudible) and you don't want to take part in it.
John J. Abt: We could have Your Honor but that --
Felix Frankfurter: That covered 15 months.
John J. Abt: But that --
Felix Frankfurter: I'm not suggest -- I'm just getting light on it.
John J. Abt: That's -- that's perfectly correct and then we would have brought that issue and that issue alone to this Court. We -- we thought, as long as we were coming here, we'd bring some other issues along with it.
Felix Frankfurter: What -- what do you mean -- what -- what is all the other -- except some of the evidentiary problems or -- or it was all the other leading questions that you raised except those that you haven't much time about had been -- is brought here that way?
John J. Abt: Is the --
Felix Frankfurter: It inquires this (Voice Overlap) --
John J. Abt: The -- the -- first questions as -- the questions as to the Act on its face, yes sir, not questions as to the application of the Act.
Felix Frankfurter: All the questions that you raised and put.
John J. Abt: All the questions that I have --
Felix Frankfurter: Immunity in self-incriminating although it -- it doesn't --
John J. Abt: All questions are -- can be raised.
Felix Frankfurter: Now, what's -- what's been raised?
John J. Abt: Questions as to the --
Felix Frankfurter: No, specifically.
John J. Abt: Yes, I'm about --
Felix Frankfurter: (Inaudible) are you now raising that would not have been?
John J. Abt: I'm about to tell you, Your Honor.
Felix Frankfurter: All right.
John J. Abt: Permit me, questions as to the substantiality of the evidence, questions as to the application of the Act by the Board, we charge that the Board violated the Act and application.
Felix Frankfurter: And it doesn't apply to -- to your --
John J. Abt: No. We -- we say that the Board misconstrued and misapplied the Act, Your Honor. But it misconstrued and misapplied, for example, the criteria of Section (13) (e). Mr. Forer's going to argue that point. We have a whole series of other points on application which we wouldn't have had, had there been no such proceeding. Thank you.
Earl Warren: Mr. Forer.
Joseph Forer: Thank you. If the Court please. I will first take up another aspect of the Act's denial of due process to the members of an organization ordered to register. As Mr. Abt has already pointed out, a registration order automatically inflicts on every member of the organization certain intolerable sanctions including the defamation which occurs from being listed and that loss of employment, loss of passports and so forth. What the Act does is to conclusively presume that every member of an organization is a disloyal person who should, there, on that account, be excluded from access to vital privileges. This presumption applies whether or not the member knows or believes that the organization is subversive, and furthermore, the member never has an opportunity to prove that no matter what you say about the organization, he personally is not disloyal. This we say clearly violates due process. This Court in two recent decisions --
Stanley Reed: The -- the only remedy is to withdraw from the organization?
Joseph Forer: If the -- you mean, he -- he could -- yes, he can withdraw from the organization. That's a violation of his right of association. In other words, the remedy that you're suggesting that the cure --
Stanley Reed: I just asked if that was his sole remedy?
Joseph Forer: That is the sole remedy. If you can call it a remedy, in other words, in order to get due process, he has to sacrifice his First Amendment right.
Felix Frankfurter: Those consequences are obtained only after the judgment of the Board?
Joseph Forer: Only after the judgment of this Court.
Felix Frankfurter: (Inaudible)
Joseph Forer: Of the Board and if -- if sustained by the Court.
Felix Frankfurter: (Inaudible) are there any -- any dispensary or disadvantages or disability to the mere filing of the petition by the (Inaudible)
Joseph Forer: No. Now, in Wieman against Updegraff and Adler against Board of Education, this Court held that among other things, there are two requirements of due process when sanctions for disloyalty are imposed on account of organizational membership. The first of these is that the membership must be accompanied by actual, personal knowledge of the organization's alleged subversive character. Otherwise, the membership is obviously not a rational criterion of disloyalty. The second requirement is that a man cannot be branded as disloyal in on that account denied important privileges without his having an opportunity to prove that he, in fact, is loyal. Now, obviously, neither of these two requirements are met by the Act. It is not contented that they are and it follows that the Act violates due process. Now, the Government's defense is that the sanctions and the public infamy apply only to a person who remains a member knowing or having noticed through the federal register that the organization has been condemned after a hearing and judicial review as far as this Court. It says that if a person chooses to remember -- remain a member, after all of that, then he deserves what he gets. But a hearing for the organization is not a substitute for a hearing for the individual and a determination of the nature of the organization cannot be a satisfactory determination of the nature of the individual.
Felix Frankfurter: Does your present argument raised a question other than those that are involved in the Bailey case?
Joseph Forer: Yes, oh, certainly, the Bailey, you mean the Dorothy Bailey case?
Felix Frankfurter: Yes.
Joseph Forer: The Dorothy Bailey case had implied that solely, the Government employee, this goes far beyond that. This is the question of whether you can penalize a person, deprived of not -- of private employment, of passports, of his livelihood exposing the infamy.
Felix Frankfurter: What -- what -- a private employee?
Joseph Forer: Certainly. As Mr. Abt pointed out, members of the organization, of a prescribed organization are deprived not merely of governmental employment but of employment in any plant, mine, etcetera, et cetera for -- that the Secretary of Defense says has any relation in his opinion to defense.
Felix Frankfurter: But, it doesn't -- yes, but it's a -- (Inaudible) plans could have some relation with others?
Joseph Forer: That he thinks.
Felix Frankfurter: That he thinks.
Joseph Forer: Yes. And there's no review of that.
Stanley Reed: I -- I should remember but I don't whether or not there was any decision in the Bailey case as to the right of an organization to raise these disadvantages of the members?
Joseph Forer: That decision was not in the Bailey case but it was the case decided at the same time of the Joint Anti-Fascist Refugee case, and there, it held that the organization did have a right to raise the denial of due process to its members because of the effect that it had on the organization. Now, as you, yourself, had pointed out, Mr. Justice Reed, one of the effects of these sanctions on the members is to make them leave the organization. Now, that -- when you make a member leave the organization, you're destroying the organization and under the Joint --
Stanley Reed: That's the -- that's the point -- the point I was inquiring about though was the right of the organization --
Joseph Forer: Yes.
Stanley Reed: -- to make it a point that the member was in it?
Joseph Forer: Yes. Their organization has that right because it is injured by having its members driven away and that point was made by the Court in the Joint Anti-Fascist Refugee case by numerous other decisions which are cited in our brief. It is not and has never been seriously contested.
Felix Frankfurter: You're -- you're ranking a right of your own, not the right of the members. You're depriving a right of the party because of the interest of the party in neglecting your -- or getting reservation tremendously?
Joseph Forer: Well, that's --
Felix Frankfurter: Technically speaking, or properly speaking, you're not urging the rights of an individual?
Joseph Forer: Well, even that, I think we're entitled to assert both rights.
Felix Frankfurter: Well, I'm not suggesting you're not. I'm suggesting that was the point of the Joint Anti-Fascist as the --
Joseph Forer: Well, actually, Mr. Justice Frankfurter, the opinion in -- and particularly your opinion in that case went further because as I -- you said that all that was necessary to show was an injury to the interest of the organization which was reasonably direct and -- and immediate.
Felix Frankfurter: That was -- that was (Inaudible) That's what I --
Joseph Forer: Well --
Felix Frankfurter: -- suggested in your present position.
Joseph Forer: Well, -- either I --
Felix Frankfurter: (Voice Overlap)
Joseph Forer: Mr. Justice Frankfurter, I want to go on both hypotheses --
Felix Frankfurter: All right.
Joseph Forer: -- because they both support my position.
Felix Frankfurter: That is --
Joseph Forer: As I say --
Felix Frankfurter: That's your right as an advocate of (Voice Overlap) --
Joseph Forer: Yes.
Felix Frankfurter: -- concerned of what the decision in the case was?
Joseph Forer: Well, I --
Felix Frankfurter: All right.
Joseph Forer: I think I have told you that. Now, in the Adler and Wieman decisions, this Court held that it was a constitutional requisite to due process when you inflicted -- when government inflicted sanctions on account of organizational membership that there be scienter and they said that this scienter is not knowledge or notice that the organization has been condemned but knowledge or notice that the -- but knowledge, not notice, but actual knowledge that the organization is subversive. And, in fact, in the Adler case, those two requirements of scienter and a hearing for the member, neither of which are met by this statute were set out in Adler in connection with the statute, which like this one, here, disqualified only those persons who remained members after the organization had had a hearing and judicial review. The point is that a man may honestly remain a member of the organization after the Board's order is sustained because he honestly disagrees with the Board and he honestly disagrees with the decisions of the Court. In that case, he's not disloyal, he's just stubborn, maybe he's also right. And the Government cannot constitutionally brand a man as disloyal and deprive him of vital privileges on account of disloyalty merely on the grounds that he's stubborn. That is confusing disloyalty with not -- nonconformity. And that's true even if he is sufficiently stubborn as to disagree with the decision of the Board, of the Court of Appeals, and of this Court. Maybe he's agreeing with a dissenting opinion of this Court. He may be stubborn and so agreeing but he cannot be said to be disloyal. For that reason, the defense made by the Government of the absence of scienter is completely unavailable. The next -- the next due process defect of the Act that I come to is that the Act established a tribunal, an administrative agency, which under the scheme and structure of the Act, was necessarily biased against the petitioner and the members of which had a personal and financial interest in deciding against the petitioner. As the Act was originally written and as it existed throughout the administrative proceeding against the petitioner, the Board's sole function was to identify Communist-action and front organizations. Since the amendments inserted by the Communist Control Act, it also has the function of identifying Communist infiltrated organization. Now, Communist-action and Communist -- I mean, Communist-front organization, by definition, depend on the existence of a Communist-action organization. But by definition, the front is controlled by the action organization. And it's obvious that you can't have a front without a back. Now, as the Act was written, as Congress meant it to be written and as -- as it's clear from the whole history and scheme of the Act, there was only one organization that can be held that they -- or that Congress ever contemplated would be a Communist-action organization and that's the petitioner, the Communist Party. Certainly, it is beyond dispute that if the petitioner, the Communist Party of the United States, is not a Communist-action organization then there is no other organization that is or can be found so or that as ever been accused of being so. Now, it follows that if the Board decide and -- decided in favor of petitioner, the first case of the Board, the one case that it -- that was its entire business until it disposed of the case against petitioner, if the Board had decided in favor of petitioner, it would have made the Act inoperative. It would have in effect repealed this because there could be no organization which could have been accused under the Act once petitioner had been cleared. The Board, thereby, by deciding in favor of petitioner would have eliminated this entire jurisdiction all future business for itself and with it, the jobs and salaries of the board member. The Act, therefore, put the Board under irresistible pressure to decide against petitioner and the temptation of self interest to solve this out because it was only by deciding against petitioner that the Board could preserve the Act, could preserve its own existence and could preserve the jobs, the salaries and the patronage power of the board members. The Board and the Attorney General have always recognized and we cite the evidence of that effect in our brief that a decision by the Board in favor of petitioner would have eliminated the Act, the Board and the jobs of the board members. The facts are not in dispute. Now, in Tumey against Ohio, and many cases since, and as recently as the Murchison case at the last term, this Court repeatedly rule that due process requires an impartial tribunal, one that is not subjected to pressure and one that that does have an interest in the event. Clearly, the Act violates this principle for the reasons that I have just stated. Now, the Government doesn't dispute our cases anymore than it disputes our facts. Instead, it tries to slip away from the point by saying that it cannot be assumed that the board members will violate their oaths of office. That's beside the point. Violation of the oath of office is a standard for impeachment. It's not the standard for disqualification. I want to turn now to various questions arising out of Section 13 (e) of the Act and its application. The ultimate issue before the Board was defined by Section 3 (3) of the Act which gives the definition of a Communist-action organization. As Mr. Abt's argument has indicated, this definition has two components, both of which must exist. Stated briefly, the first component is controlled by the Soviet Union. The second component is that the organization operate primarily to advance the sinister and seditious objectives attributed by Section 2 of the Act to the world Communist movement. Mr. Abt has described the findings made by Section 2 on those objectives. Now, Section 3 is quite obviously a reasonably clear standard for adjudication. Nevertheless, Congress set forth in Section 13 (e), eight separate subjects which had directed the Board to consider in making this determination under the clear ultimate standard of Section 3 (3). Now, we analyzed each of these eight criteria in detail in our briefs in a way that I can't attempt to duplicate in our log. Our conclusion is that these criteria and the only function that they have is to authorize the ultimate finding under Section 3 (3) to be made on the basis of the irrelevant evidence and criteria authorized by Section 13 (e). In other words, to permit the petitioner to be convicted of one thing on proof of another, if this is true, it is clearly a violation of due process. We think that we have demonstrated that it is true. In the first place, our analysis of the 13 (e) criteria shows first that the criteria have no relevancy of any kind to the second component of the ultimate definition of the Communist-action organization in Section 3 (3) that is the seditious objectives component. The Government points to only one of the criteria, the first as involving objective. But that criteria is not limited to the seditious Section 2 objective. It includes the advancement of any objectives of the alleged foreign principle. It could include the advancement of the objective of cultural interchanges such as working, say to bring the Soviet chess team here or the Soviet pianist Gilels. Those things would -- could be evidence under Section 13 (e) of promoting the lurid, terror, rustic objectives described in the ultimate -- and described in Section 2 and incorporated in the ultimate definition. Accordingly, the use of Section 13 (e) permits and authorizes a finding that the organization advances the specific evil objective described in Section 2 without any evidence that it advances these or any other pernicious objective. When we come to the other component of Section 3 (3), the situation is not much better. The criteria are either irrelevant to that subject, the subject to foreign control or at most referred to tenuous circumstantial indications of foreign control. At the same time, they deliberately omit circumstances which might really be material to the question of foreign control, to give one of the easier examples and not to cause for too great analysis. One of the criteria of Section 13 (e) is receipt by the accused organization of foreign financial aid. I might say that it's admitted on this record that that criterion was improved. But I'm talking now about the Act on its face. Now, obviously, the bare fact of financial aid doesn't have much tendency to prove that the donor controls the donee nor does it prove that one or the other is necessarily bad. Everybody knows that good people give -- sometimes give money to bad causes and even more frequently, bad people give money to good cause, but you can't say that one -- the donor necessarily controls the donee. Now, both the court below and the respondent acknowledged our argument and they say they agree with us that the really significant circumstances are the terms and conditions, the strings attached, if any, on which financial aid is given and accepted. But that is the scheme of 13 (e), it leaves out the really significant question of the terms and conditions of financial aid and just leaves in something that Congress thought might be provable although it wasn't true of the bare fact of financial aid.
Speaker: (Inaudible)
Joseph Forer: I'm coming to that. I don't know. The Government argues that it isn't exclusive and it says that the Board can consider matter outside of the eight criteria. Now, I don't know if that's true or not. But if it is true, the use of some unlisted rational standard can't cure an Act which directs and authorizes the use of irrational standard. In other words, the most you might have is a decision on a mixture of rational and irrational standard and such a mixture is just irrational as if you left out rational elements altogether. Moreover, to the extent that your suggestion that the -- and that the Government suggestion, to the extent that that answer our suggestion that saves the Act on its face, it condemns the application of the Act by the Board, because all you have to do is to examine the Board's report to discover that the Board did treat Section 13 (e) as exclusive and that it did not use the escape hatch which the Government says now is a -- the report takes up each criterion of 13 (e), each of one of the eight separate critera. It makes a finding adverse of petitioner in each one and then on this basis and without more, it says petitioner is guilty. In other words, the Board did convict petitioner of one thing, in Section 3 (3) definition on proof of another on what was utmost proof of another the criteria of Section 13 (e). Now, I want to go further, because it happens at -- even 13 (e) was improved, let alone 3 (3). What the board did for lack of evidence relevant even to the irrelevant standards of 13 (e), it had a torture, twist, misapply and misinterpret each of the 13 (e) criteria in making its findings. Now, in the first place, I want to call to your attention that the court below struck two of these eight key findings in basis of the ultimate findings by the Board. The court below struck two of these eight key findings because they were not supported by the evidence. Those are the findings that the Board made upon reporting and secret practices. And the Government's brief makes no attempt, now, to say to justify these two findings which the court below struck. Actually, they all go further. They actually only briefed four of the eight findings, but I'll come back to that. Now, the Board's order was based not on six findings but on the totality of the eight key findings under Section 13 (e). Since the court below invalidated two of these key findings, it follows that the order cannot be sustained on the grounds on which it rested and the grounds which the administrative agency made its decision. Now, it seems to me perfectly clear, therefore, that under these court's decisions in the Virginia Electric and Power Case and in the Chenery case, the court below erred in affirming the Board's order. At a minimum, it was obliged to remand the case for administrative predetermination and the light of its holding that two of the key findings on which the Board acted were erroneous. But it's also apparent and this made a remand, although more vital, that the Board misapplied the six remaining criteria of Section 13 (e) even if we forget the fact that the court struck two findings under two of the criteria. The Board no longer defends two of its findings under the six remaining after the court's action. Those are the findings on financial aid and on instruction and training. Concededly, the practices to which those findings refer, if they ever existed or discontinued years before enactment of the Act, that is clear from the base of the report and that is the reason why the Board no longer attempts to brief the sufficiency of the findings. So, now, the Board, having decided against petitioner on the basis of eight key findings is able to defend only four. Now, in our brief, we show that these four also were improperly made. I can't take time to examine all of them. I just will briefly examine two of it.
Speaker: Which were the four?
Joseph Forer: The four was defining on directives and policies which is the first criteria, the finding on non-deviation which is the second criteria, the finding on discipline which is the sixth criteria and the finding on allegiance which is the eight criteria. I may say in passing that the common attribute of all those four policies is views and opinions, policies, non-deviation from views and subjective attitude, because the discipline and allegiance standards, as written, referred a subjective attitude. Now, I don't want to -- I can't, in my time, cover in detail of all those findings than to all that we've tried to pick up with perhaps one or two of them. The first of the surviving findings, the four that the Board defends was that the petitioner acts pursuant to Soviet directives and to effectuate Soviet policy. Now, the Board here met with the difficulty that it couldn't find anything which resembled a foreign directive at any time after 1940 which is the date when the petitioner disaffiliated from the Communist International which in turn dissolved in 1943. The Board, to compensate for the lack of any evidence of directives in the last 15 years, therefore, invented a theory of its own. It said that the so-called Marxist classics, the writings of Marx, Engels, Lenin and Stalin, most of them were written before there was a Soviet Union or a petitioner and some written as far back as 100 years ago show from their texts, from their texts that they are Soviet directives promulgated by the Soviet Union to the Communist Party of the United States. Then it said, since petitioner admits that it thinks these are great books and that it is guided by these books and that it is guided by Marx and Engels and so forth, then, by agreeing with those principles, it is accepting both Soviet directives which are embodied in those books. Now, this is obviously a wild distortion of the first criterion of Section 13 (e) that, if it is to make any sense, if it has any constitutional validity at all, must refer to real directives, not to some voluntary adherence to the 100-year-old principles of communism. I might mention the second, the non-deviation criterion, that's the second of the fourth key findings, that criterion, the finding on that was based on testimony that the petitioner and the Soviet Union hold similar views on 44 different issues in international affairs. Well, on -- in using the testimony on these 44 different issues, the Board made at least four mistakes of law. By definition, non-deviation is and must be a failure to depart from an already existing standard, the already existing or already established position of another. The Board, however, ruled that it was irrelevant whether the petitioner's view came first or whether the Soviet review came first. Obviously, this in itself converted the concept of non-deviation from mere similarity and prevents the concept from having any tendency to prove foreign control or the advancement of another's objective. The second error of the Board in applying non-deviation was its refusal to consider whether the views in question were true or reasonable or accepted by many non-Communist or even that it was accepted as the official policy of the United States Government. Now, if non-deviation does have any tendency to prove foreign control, it must be limited to views which are at least distinctive of the alleged foreign principle. Yet, as Mr. Abt pointed out, the Board in making this finding, took into account such widely held and reasonable views -- I see that my time has expired now.
Earl Warren: We'll -- we'll recess now.